Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on   is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  13 ] is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20200128258 in view Zhang et al. US 2016/0105657.
As to claim 13, Chen teaches a motion vector derivation apparatus for deriving a motion vector for each of subblocks, the motion vector derivation apparatus comprising: a matching prediction processing circuit 
Chen does not explicitly teach wherein the first prediction block and the second prediction block are derived using a shift value by subtracting a predetermined value from a bit depth value.
Zhang teaches wherein the first prediction block and the second prediction block are derived using a shift value by subtracting a predetermined value from a bit depth value. [¶ 0077-0078; ¶ 0093-0098]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Zhang with the teachings of Chen for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency. 
As to claim 14, Chen (modified by Zhang) teaches, using the motivation above, the limitations of claim 13. Chen teaches wherein the initial motion vector is derived by a comparison between the sum of absolute difference and a prescribed threshold. [fig. 10; ¶ 0071; ¶ 0081-0084]
As to claim 15, Chen teaches a motion vector derivation method for deriving a motion vector for each of subblocks, the motion vector derivation method comprising: deriving a first prediction block from a first reference picture and a second prediction block from a second reference picture, [fig. 10; ¶ 0071; ¶ 0083-0084] deriving a sum of absolute difference between the first prediction block, which is defined by locations, and the second prediction block, which is defined by the locations, deriving an initial motion vector by using the sum of absolute difference and deriving a motion vector of a subblock by performing a local search by using the initial motion vector. [fig. 10; ¶ 0071; ¶ 0083-0084]
Chen does not explicitly teach wherein the first prediction block and the second prediction block are derived using a shift value by subtracting a predetermined value from a bit depth value.
Zhang teaches wherein the first prediction block and the second prediction block are derived using a shift value by subtracting a predetermined value from a bit depth value. [¶ 0077-0078; ¶ 0093-0098]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Zhang with the teachings of Chen for the benefit of combining prior art elements of a known method to yield a predictable result of improved processing efficiency.
As to claim 16, Chen (modified by Zhang) teaches, using the motivation above, the limitations of claim 13; [see rejection of claim 13] and Further Zhang teaches a prediction image generation unit configured to generate a prediction image with reference to a motion vector. [figs. 5-7; ¶ 0080-0085; ¶ 0104-0114]
As to claim 17, Chen (modified by Zhang) teaches, using the motivation above, the limitations of claim 13; and Further Zhang teaches  a prediction image generation unit configured to generate a prediction image with reference to a motion vector. [figs. 5-7; ¶ 0080-0085; ¶ 0104-0114]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483